Gaynor, J.:
Streets to he opened in the future, including the one now called Decatur street, were laid out on a tract of land in the township of Bnshwick, pursuant to chapter 296 of the Laws of 1852. The said town afterwards became a part of the city of Brooklyn. The'owner ■ of the said tract alsp made and filed a map thereof by lots and showing the said streets, and thereafter sold the -same by descriptions referring to the said streets. The said streets' thereby became subject to the easements of the said lots thereon. In 1903 the city of New York acquired the fee of the land iii the said Decatur street for street uses by a proceeding to open the said street. Awards for several parcels thereof were made to “ unknown "owners ”. The said parcels had not been included in the original conveyances of the abutting lots, and in that way became disconnected therefrom, and the fee thereof remained in the tract proprietor. The appellant succeeded to such title, and brought this proceeding to get the awards. The court at Special Term has allowed him only $1 thereof in the case of each parcel, and given the rest to the abutting owners.
If the awards had been made to. the owner of" the feCj he would not need to have brought this proceeding. By. the adjudication of *323tire order of confirmation in the proceeding they would have been his, and lie could not be deprived of' them. But being to “unknown owners”, they are for all persons whose interests, whether in fee or by easements, were involved in the taking,. excepting any of such persons to whom their awards are made to them by name, there being none such here. The awards “ were not restricted to the owners of the ultimate fee, but were intended to embrace all persons having any interest whatever in the lands ” ; and the case from which this quotation-is made is direct authority that the abutting owners have such an interest, however small or difficult of definition it may be (Matter of Opening Eleventh Avenue, 81 N. Y. 436). And that the award has to he divided between the fee owner of the street strip and the abutting owner is settled by authority. Each of them was entitled to only a nominal award and should have been given no -more. The naked fee in the street, disconnected from the abutting lot, is presumed to have only a nominal value. In the case of City of Buffalo v. Pratt (131 N. Y. 293) the abutting owner owned the land in the street, and it was therefore of substantial value to the owner. If an exceptional case can . exist where it is of substantial value to the owner when disconnected from the abutting land, the burden is on the owner to sliow it, which was not done here. In the same way the easements of the abutting owner, actually or theoretically taken in the- taking-of the street strip, are only of nominal Value. But whére instead, of a nominal award, a substantial award is made to “unknown owners ”, it has to be divided between them in some way. There is no one to take it. That this is so,- and that it is proper to make the division in the way the learned court below did, namely, give the nominal fee owner $1 and the remainder to the' abutting owner, for' the equitable reason that an assessment to pay the awards and the expenses is cast on -the abutting lands, is settled by authority (Matter of Opening Eleventh Avenue, 81 N. Y. 436; Matter of City of New York, Beverly Road, 131 App. Div.. 147).
But it is said that it does not appear that such- an assessment was cast in this case,— that the amount was not cast on a wide assessment district instead of on the abutting lands — or that the city did not pay a part of it. Well.-this is all a matter of public record in-*324the. building in which our court sits, and we may inspect the same and see that the assessment was made- in the usual way, i. e'.,,to the centre of the blocks* to uphold the order, below. Moreover, the .brief of the learned counsel for the appellant raises no-such question, but on the contrary argues, that the. abutters “ acquiesced in. the assessment ” of the- abutting lots for the- awards and expenses, nor was it raised, below. And. finally it was, held in Matter of Opening, Eleventh, Avenue (supra),; that, the said considerations could mot afect, the,.rights of. the parties'to, have the award-divided between, them.
The order should- be affirmed.
■' Jen-ks, Burr and Miller* JJi.,, concurred; "Woobwarb', J.,. read for .reversal. ■ ,